Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2019, 12/13/2019, and 11/10/2020 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
“emitter”, “measurer”, “driver”, and “processor” are not present in the specifications
Appropriate correction is required.
Claim Interpretation
“measurement target region” of claim 1 - interpreted as an area where light from an emitter lands
“driver” of claim 1 – interpreted as a structure capable of moving an emitter or measurement target region
“hardware processor” of claim 1 – interpreted as a computer “programmable” and capable of comparing data
“hardware processor” of claim 4 – interpreted as a computer “programmable” and capable of using a reference value
“the predetermined coefficient is calculated” of claim 6 – interpreted as a computer or device capable of calculating a predetermined coefficient according to the limitations in claim 6
“A non-transitory recording medium storing a computer readable program causing a computer to execute functions” -  interpreted as a computer “programed to” or “configured to” execute the limitations of claim 17
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites “corrected by using a predetermined coefficient at a time of determination of measurement abnormality”. It is unclear if this limitation is a claimed function of the hardware processor as it is not positively recited.
 Claim 6, dependent on claim 5, recites “the predetermined coefficient”; however, there is insufficient antecedent basis for this limitation in the claim. For prosecution, the limitation will be interpreted as a device capable of calculating a coefficient using area of a portion in which the first irradiation area overlaps with the other irradiation area.
Claim 7 and 15 recite “the measurement inhibition factor”; however, there is insufficient antecedent basis for this limitation in the claims. For prosecution, the limitation “the measurement 
Claim 9 recites “the determining determines” and is unclear. For prosecution, the limitation will be interpreted to mean “the method determines”.
Claim 9 recites “wherein the determining determines measurement abnormality in a case where a reference measurement value being a measurement value obtained for a first time is lower than a comparison measurement value being a highest measurement value among measurement values obtained for second and subsequent times”. For prosecution, the following limitation will be interpreted as “the method is capable of” comparing “a reference measurement value being a measurement value obtained for a first time” with “a comparison measurement value being a highest measurement value among measurement values obtained for second and subsequent times” and determining if the reference measurement value is lower than a comparison measurement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 7-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US20130175457A1 published 07/11/2013).
Regarding claim 1, a measuring device comprising: 
an emitter (a light source 50 – paragraph 27) that emits light to a measurement target region (irradiation position –paragraph 6); 
a light measurer (light measuring portion 40 paragraph 53) that measures light output from the measurement target region by emission with the emitter (light measuring portion 40 measures an intensity of light to be generated on the metal film 55 – paragraph 53); 
a driver (reciprocation driving mechanism – paragraph 84) that moves a position of at least one of the measurement target region and the emitter (reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position – paragraph 92); and 
a hardware processor (control processor 14 – paragraph 96) that compares measurement values of the light measured a plurality of times by the light measurer (controls the light measuring portion 40 to measure the light – paragraph 96) while changing positions of the measurement target region (the irradiation position – paragraph 92) by the driver (reciprocation driving mechanism) and thereby determines abnormality of a measurement result (control processor 14 controls the reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position to determine a position where the amount of light measured is 50% of the maximum amount of light – paragraph 92 and Fig. 10A element A, B, and C), 
wherein the hardware processor determines measurement abnormality (“abnormality of a measurement” is interpreted as a change in measurement values over a predetermined threshold) in a case where a reference measurement value (control processor 14 retrieves each of the positions of the reflective member 36 at which the light amount of light to be measured by the light measuring portion 40 – paragraph 92) being a measurement value obtained for a first time is lower than a comparison 
Regarding claim 2, Wada teaches the measuring device according to claim 1, wherein a first irradiation area (irradiation area C – Fig. 10A) irradiated in a first measurement out of irradiation areas within the measurement target region irradiated by the emitter partially overlaps with another irradiation area (irradiation area B – Fig. 10A) irradiated in measurement of second and subsequent times (irradiation area A – Fig. 10A) (reflective member 36 is capable of generating overlapping irradiation area inside and outside of a measurement area – paragraph 91).
Regarding claim 3, Wada teaches the measuring device according to claim 1, wherein irradiation by the emitter is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution).
Regarding claim 4, Wada teaches the measuring device according to claim 1, 9Application No.: TBDPatentAtt'y Docket No. 049601.023900Customer No. 30734wherein the hardware processor (control processor 14 – paragraph 105) uses the reference measurement value corrected (stores the measurement – paragraph 104 and Fig. 9 S56-S58) by using a predetermined coefficient (correction coefficient K – paragraph 111) at a time of determination of measurement 
Regarding claim 5, Wada teaches the measuring device according to claim 1, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the electric field near the surface of the metal film by surface plasmon resonance – paragraph 4) in which a biochemical reaction is performed (capturing a specific antigen by the capturing bodies 56 immobilized on the surface of the metal film 55 – paragraph 72), and the measurement result is calculated from amount of light emitted from a fluorescent substance (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95) positioned in the reaction field.
Regarding claim 6, Wada teaches the measuring device according to claim 5, wherein the predetermined coefficient is calculated (a correction coefficient K – paragraph 98) by using an area of a portion (control processor 14 counts the number of fluorescent particles per unit area and calculates an increase of fluorescence with time  – paragraph 67) in which the first irradiation area overlaps with the other irradiation area (multiple irradiation areas are over lapping - Fig. 10A) and using a fading rate of the fluorescent substance (causing the control processor 14 to correct the light amount by the decreased amount – paragraph 95) (Wada teaches a device capable of using an area and fade rate to determine a coefficient since the device stores fluorescence vs time data).
Regarding claim 7
Regarding claim 8, Wada teaches the measuring device according to claim 1, wherein determination by the hardware processor (control processor 14 – paragraph 125) is directed to a measurement value of the light amount (the control processor 14 measures an intensity of light to be generated on the metal film 55 – paragraph 125), being a detection limit or above (Wada teaches a device capable of detecting light above a certain detection limit).
Regarding claim 9,  Wada teaches a measurement abnormality detecting method comprising:
emitting light to a measurement target region and thereby measuring light output (method for measuring light emitted by excitation of a fluorescent material – paragraph 148) from the measurement target region (irradiation area of the excitation light – Fig. 10A); and
comparing measurement values of the light measured a plurality of times (Wada teaches a method where control processor 14 stores measurements and compares a new measurement with the stored measurements – paragraph 91 and Fig. 7 S31-34) while changing positions of the measurement target region (control processor 14 controls the reflective member 36 to move the irradiation area of the excitation light (A, B, and C) - Fig. 10A) and thereby determining abnormality of a measurement result (“abnormality of a measurement” is interpreted as a change in measurement values over a predetermined threshold) (see Fig. 7 S31-S37) (Wada teaches a method to determine the lowest position of the reflective member 36,  and the lowest position of the reflective member 36 corresponds to the position where light intensity has decreased by 50% of the maximum intensity among the stored  values – paragraph 91),
wherein the determining determines measurement abnormality in a case where a reference measurement value (control processor 14 retrieves each of the positions of the reflective member 36 at which the light amount of light to be measured by the light measuring portion 40 – paragraph 92) being a measurement value obtained for a first time is lower than a comparison measurement value being a highest measurement value among measurement values obtained for second and subsequent times (at 
Regarding claim 10, Wada teaches the measurement abnormality detecting method according to claim 9, wherein a first irradiation area (irradiation area C – Fig. 10A) irradiated in a first measurement out of irradiation areas within the measurement target region partially overlaps with another irradiation area (irradiation area B – Fig. 10A) irradiated in measurement of second and subsequent times (irradiation area A – Fig. 10A) (reflective member 36 is capable of generating overlapping irradiation area inside and outside of a measurement area – paragraph 91).
Regarding claim 11, Wada teaches the measurement abnormality detecting method according to claim 9, wherein irradiation of the measurement target region is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution).
Regarding claim 12, The measurement abnormality detecting method according to claim 9, wherein the determining uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58) corrected by using a predetermined coefficient (correction coefficient K – paragraph 111) at a time of determination of measurement abnormality (obtaining a true light amount H of excitation fluorescence free from an influence of birefringence – paragraph 115 and S58 – Fig. 9).
Regarding claim 13, The measurement abnormality detecting method according to claim 9, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the 
Regarding claim 16, Wada teaches the measurement abnormality detecting method according to claim 9, wherein determination by the hardware processor (control processor 14 – paragraph 125) is directed to a measurement value of the light amount (the control processor 14 measures an intensity of light to be generated on the metal film 55 – paragraph 125), being a detection limit or above (“the control processor 14 measures an intensity of light” inherently teaches that the measured light is above a detection limit for the system).
Regarding claim 17, Wada teaches a non-transitory recording medium storing (control processor 14 determines an endpoint when a measurement light value decreases to 50% of the maximum among stored light values – paragraphs 91) (control processor 14 inherently discloses a computer readable and writeable storage medium in order to compare a new value with previously stored values) a computer readable program causing a computer (control processor 14) (“control processor 14 controls each of the constituent elements constituting the analysis device 10” inherently discloses a program and a storage medium, which are required for the control processor 14 to carry out the controls – paragraph 67) to execute functions comprising:
emitting light (control processor 14 controls the light source portion 21 – paragraph 67) to a measurement target region (irradiation area – paragraph 91) and thereby measuring light output from the measurement target region (light to be measured by the light measuring portion 40 – paragraph 91); and

wherein the determining determines measurement abnormality (light measuring portion 40 has decreased by 50% of the maximum amount – paragraph 91) in a case where a reference measurement value being a measurement value obtained for a first time (whether a light amount i.e. a measurement result by the light measuring portion 40– paragraph 91) is lower than a comparison measurement value being a highest measurement value among measurement values obtained for second and subsequent times (has decreased by 50% of the maximum amount of light among the stored light amounts – paragraph 91, see Fig. 7 S31-S34).  
Regarding claim 18, the measuring device according to claim 2, wherein irradiation by the emitter is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution).
Regarding claim 19, the measuring device according to claim 2, wherein the hardware processor uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58) corrected by using a predetermined coefficient (correction coefficient K – paragraph 111) at a time of 
Regarding claim 20, the measuring device according to claim 2, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the electric field near the surface of the metal film by surface plasmon resonance – paragraph 4) in which a biochemical reaction is performed (capturing a specific antigen by the capturing bodies 56 immobilized on the surface of the metal film 55 – paragraph 72), and wherein the measurement result is calculated from amount of light emitted from a fluorescent substance positioned in the reaction field (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied to claim 13 above in view of Soma (JP2009008603A published 01/15/2009).
Regarding claim 14, Wada teaches the measurement abnormality detecting method according to claim 13,11Application No.: TBDPatentAtt'y Docket No. 049601.023900Customer No. 30734 wherein the predetermined coefficient (a correction coefficient K – paragraph 98) is calculated by using an area of a portion (control processor 14 counts the number of fluorescent particles per unit area and calculates an increase of fluorescence with time  – paragraph 67) in which the first irradiation area overlaps with the other irradiation area (irradiation area overlap – Fig. 10A).
However, Wada does not teach that the predetermined coefficient is calculated using a fading rate of the fluorescent substance. 
Soma teaches a method for calculating a predetermined coefficient (brightness value K – paragraph 37) using a fading rate (fading rate T – paragraph 36) of the fluorescent substance. It would be advantageous to calculate a brightness value using a fading rate to account for measurement errors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Wada, by adding the brightness value and fating rate calculation steps, taught by Soma, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Wada and Soma teach computer controlled fluorescence detection methods.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied to claim 9 above in view of Maezono et al (US20040179193A1 published 09/16/2004; hereinafter Maezono).

Regarding claim 15, Wada teaches the measurement abnormality detecting method according to claim 9, and a measurement inhibition factor (birefringence from a prism 51 – paragraph 95).
However, Wada does not teach that the measurement inhibition factor causing the measurement abnormality is one of a bubble or foreign body.
Maezono teaches a testing method for detecting measurement inhibition factor (an optical defect – paragraph 003) causing the measurement abnormality is one of a bubble or foreign body (entrapped air bubble is subject to the flaw detection system – paragraph 55). It would be advantageous to detect and air bubble in the analyzed material to decrease measurement errors and increase detection accuracy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Wada, with the flaw detection system, taught by Maezono, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Wada and Maezono both teach methods for detecting measurement abnormalities.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/645619 (US20200271593A1 published 08/27/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because they share the same inventive concept.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, application ‘619 teaches 

Irradiating an incident surface of the analysis chip (claim 1 – “an emitter that emits light to a measurement target region”) and another surface adjacent to the incident surface with the detection light while changing a relative position of the detection light with respect to the analysis chip (claim 1 – “a driver that moves a position of at least one of the measurement target region”), detecting reflected light from the incident surface of the analysis chip, and acquiring information on a position of the analysis chip from a relationship between a quantity of the reflected light detected and the relative position (claim 1 - “a hardware processor that compares measurement values”),
the analysis method further comprising:
determining that the analysis chip is abnormal in a case where a quantity of target reflected light is equal to or lower than a predetermined light quantity (claim 1 - “hardware processor determines measurement abnormality in a case where a reference measurement value being a measurement value obtained for a first time is lower than a comparison measurement value”), the quantity of the target reflected light being a light quantity to be detected when the analysis chip is located at a position where a total beam diameter of the detection light is incident on the incident surface.
It would have been obvious to one of ordinary skill in the art that the claimed invention is not patentably distinct from the teachings of application ‘619.
Regarding claim 9, application ‘619 teaches 
An analysis method for detecting an amount of a substance to be measured by irradiating an analysis chip containing the substance to be measured with detection light and detecting a quantity of 
irradiating an incident surface of the analysis chip and another surface adjacent to the incident surface with the detection light while changing a relative position of the detection light with respect to the analysis chip, detecting reflected light from the incident surface of the analysis chip, and acquiring information on a position of the analysis chip from a relationship between a quantity of the reflected light detected and the relative position (claim 9 – “comparing measurement values of the light measured a plurality of times while changing positions of the measurement target region”),
the analysis method further comprising:
determining that the analysis chip is abnormal in a case where a quantity of target reflected light is equal to or lower than a predetermined light quantity (claim 9 - “determines measurement abnormality in a case where a reference measurement value being a measurement value obtained for a first time is lower than a comparison measurement value”), the quantity of the target reflected light being a light quantity to be detected when the analysis chip is located at a position where a total beam diameter of the detection light is incident on the incident surface.
It would have been obvious to one of ordinary skill in the art that the claimed invention is not patentably distinct from the teachings of application ‘619.
Regarding claim 17, application ‘619 teaches 
An analysis method (claim 17 - “non-transitory recording medium storing a computer readable program causing a computer to execute functions”) for detecting an amount of a substance to be measured by irradiating an analysis chip containing the substance to be measured with detection light (claim 17 - emitting light to a measurement target region) and detecting a quantity of light output from the analysis chip (claim 17 - measuring light output from the measurement target region), the analysis method comprising:

the analysis method further comprising:
determining that the analysis chip is abnormal in a case where a quantity of target reflected light is equal to or lower than a predetermined light quantity (claim 17 - determines measurement abnormality in a case where a reference measurement value being a measurement value obtained for a first time is lower than a comparison measurement value), the quantity of the target reflected light being a light quantity to be detected when the analysis chip is located at a position where a total beam diameter of the detection light is incident on the incident surface.
It would have been obvious to one of ordinary skill in the art that the claimed invention is not patentably distinct from the teachings of application ‘619.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US20140117255A1 – SPR method and correcting signal error
WO2016152159A1 – DNA analyzer with detection error monitoring
JP2004333333A – method for increasing signal to noise ratio in a fluorescence assay
US20030156323A1 – a program for checking measurement error
US20080087068A1 – real time error correction techniques

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797